Case: 22-20184         Document: 00516586509             Page: 1      Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                      FILED
                                       No. 22-20184                          December 21, 2022
                                     Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk

   United States of America,

                                                                       Plaintiff—Appellee,

                                             versus

   Toan T. Tran,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:21-CR-492-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Toan T. Tran pleaded guilty, under a plea agreement, to one count of
   wire fraud. The district court sentenced Tran to an above-Guidelines
   sentence of 120 months’ imprisonment. Tran now appeals his sentence
   arguing that (1) the appeal waiver in his plea agreement is unenforceable and
   (2) his sentence is substantively unreasonable. Because whether a waiver bars



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20184      Document: 00516586509          Page: 2    Date Filed: 12/21/2022




                                    No. 22-20184


   an appeal is not jurisdictional, United States v. Story, 439 F.3d 226, 230–31
   (5th Cir. 2006), we resolve Tran’s appeal on the merits.
          We review the substantive reasonableness of a sentence for abuse of
   discretion. See United States v. Vargas, 21 F.4th 332, 334 (5th Cir. 2021);
   United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). An above-Guidelines
   sentence is unreasonable if it “(1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors.” United States v. Fraga, 704 F.3d 432, 440 (5th Cir.
   2013) (internal quotation marks and citation omitted). “Even a significant
   variance from the Guidelines does not constitute an abuse of discretion if it
   is commensurate with the individualized, case-specific reasons provided by
   the district court.” Diehl, 775 F.3d at 724 (internal quotation marks and
   citation omitted).
          At sentencing, after hearing from three of Tran’s victims, the district
   court stated that it was varying upwards because Tran’s actions were
   “exceptionally bad” as he used his friends’ trust to steal from them. The
   district court further explained in its statement of reasons that the variance
   was based on the nature and circumstances of the offense, reflected the
   seriousness of the offense, promoted respect for the law, and provided just
   punishment for the offense. The court noted again that Tran “manipulated
   people who trusted him and who were vulnerable.” The district court thus
   provided a sufficient basis, supported by the record, for its upward variance.
   The district court was in a “superior position” to assess and balance the
   importance of any specific factor under 18 U.S.C. § 3553(a). See Gall v.
   United States, 552 U.S. 38, 51 (2007); United States v. Campos-Maldonado, 531
   F.3d 337, 339 (5th Cir. 2008). Tran’s disagreement with how the court
   weighed the factors counseling the upward variance against this being his first
   offense and the lack of violence involved in his crime “is not a sufficient



                                         2
Case: 22-20184       Document: 00516586509          Page: 3   Date Filed: 12/21/2022




                                     No. 22-20184


   ground for reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir.
   2016).
            To the extent that Tran argues that his sentence was out of line with
   similarly situated defendants, the degree of the upward variance was not so
   disproportionate to overcome the factors supporting its imposition. See
   United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). The 87-month
   variance, both in terms of percentage and total actual time, is within the range
   of departures or variances we have upheld. See, e.g., United States v. Navarro-
   Jusino, 993 F.3d 360, 361–63 (5th Cir. 2021); United States v. Rhine, 637 F.3d
   525, 529–30 (5th Cir. 2011). And the sentence is still far less than the twenty-
   year statutory maximum. See Navarro-Jusino, 993 F.3d at 362. Tran has not
   demonstrated that the 120-month sentence is substantively unreasonable.
            AFFIRMED.




                                          3